                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                ELKINS

RICKEY SIMPSON,

           Plaintiff,

v.                                         Civ. Action No. 2:19-CV-29
                                                    (Kleeh)

OCWEN LOAN SERVICING, LLC,
and WELLS FARGO BANK,

           Defendants.


                       MEMORANDUM OPINION AND ORDER
                  DENYING MOTION TO REMAND [ECF NO. 14]

       Pending before the Court is a Motion to Remand filed by the

Plaintiff, Rickey Simpson (“Plaintiff”). For reasons discussed

herein, the Court denies the motion.

                         I.    PROCEDURAL HISTORY

       On April 16, 2019, this action was timely removed to this

Court from the Circuit Court of Lewis County, West Virginia. ECF

No. 1. Plaintiff brings five (5) causes of action against the

Defendants, Ocwen Loan Servicing, LLC (“Ocwen”), and Wells Fargo

Bank    (“Wells    Fargo”)    (together,   “Defendants”),   related   to

allegedly abusive loan servicing. See Compl., ECF No 1-1. On

April 23, 2019, Defendants filed an Answer. ECF No. 5. On July

9, 2019, Plaintiff filed this motion. ECF No. 14. It is now ripe

for consideration.
SIMPSON V. OCWEN                                                              2:19-CV-29

                            MEMORANDUM OPINION AND ORDER
                       DENYING MOTION TO REMAND [ECF NO. 14]

                                   II.    GOVERNING LAW

      When      an     action    is   removed      from    state    court,     a     federal

district        court      must       determine      whether       it    has       original

jurisdiction over the plaintiff’s claims. Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “Federal courts

are courts of limited jurisdiction. They possess only that power

authorized        by    Constitution      and     statute,     which    is     not    to   be

expanded      by        judicial      decree[.]”      Id.    (citations         omitted).

“Because      removal          jurisdiction       raises    significant        federalism

concerns,       we      must     strictly     construe      removal      jurisdiction.”

Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th

Cir. 1994) (citation omitted).

      Federal courts have original jurisdiction over two types of

cases: those involving federal questions under 28 U.S.C. § 1331

and     those        involving        diversity      of     citizenship        under       28

U.S.C. § 1332. When a party seeks to remove a case based on

diversity       of      citizenship,       that    party     bears      the    burden      of

establishing that “the matter in controversy exceeds the sum or

value    of   $75,000,         exclusive     of    interests     and    costs,       and   is

between citizens of different states[.]” 28 U.S.C. § 1332.

      When    a      complaint     does     not   contain    a     specific    amount      in

controversy and the defendant files a notice of removal, “the

defendant bears the burden of proving that the claim meets the

                                              2
SIMPSON V. OCWEN                                                                 2:19-CV-29

                        MEMORANDUM OPINION AND ORDER
                   DENYING MOTION TO REMAND [ECF NO. 14]

requisite jurisdictional amount,” and “the Court may consider

the entire record” to determine whether that burden was met.

Elliott v. Tractor Supply Co., No. 5:14CV88, 2014 WL 4187691, at

*2 (N.D.W. Va. Aug. 21, 2014) (citing Mullins v. Harry’s Mobile

Homes,    Inc.,     861    F.Supp.     22,      23    (S.D.W.    Va.     1994)).     If    the

defendant sufficiently proves by a preponderance of the evidence

that the amount in controversy exceeds $75,000 and the parties

are     diverse,     then     removal      is        proper.    Dart     Cherokee       Basin

Operating     Co.,    LLC     v.    Owens,       135    S.     Ct.   547,    553     (2014).

“[A]bsent a binding stipulation signed by [the plaintiff] that

he will neither seek nor accept damages in excess of $75,000,

the   Court   must        independently      assess       whether      the       defendant[]

ha[s]     proven      by     a     preponderance          of     the     evidence         that

[the] . . . complaint            seeks    damages        in     excess      of     $75,000.”

Virden v. Altria Group, Inc., 304 F. Supp. 2d 832, 847 (N.D.W.

Va. 2004).

                                 III. THE COMPLAINT

      The Complaint alleges abusive loan servicing by Defendants.

Plaintiff argues that “Defendants regularly misstated the status

of the account, misrepresented that it was permitted to return

Plaintiff’s        payments      and     instructed          Plaintiff      not    to     make

payments, and otherwise interfered with Plaintiff’s performance

on the loan.” Compl., ECF No. 1-1, at 1. Ocwen is the servicer

                                             3
SIMPSON V. OCWEN                                                2:19-CV-29

                     MEMORANDUM OPINION AND ORDER
                DENYING MOTION TO REMAND [ECF NO. 14]

of the subject loan. Id. ¶ 2. Wells Fargo is the trustee for the

holder of the subject loan. Id. ¶ 3.

       On or around March 4, 2005, Plaintiff was placed into an

adjustable rate mortgage by H&R Block Mortgage Corporation (“H&R

Block”) in the amount of $108,000.00. Id. ¶ 4. Plaintiff argues

that Ocwen does not have authority to service the loan because

it has no chain of title transferring the loan from H&R Block to

Option One and/or from Option One to any subsequent holder. Id.

¶ 8.

       Plaintiff asserts that an illegal balloon exists and raises

issues regarding refusal of payments. He struggled with loan

payments and applied for another modification. Id. ¶¶ 11-19.

Ocwen advised    Plaintiff   that   his   loan   could   be   modified     and

instructed Plaintiff not to send in any payments because Ocwen

would just return them. Id. ¶ 20. Based on these instructions,

Plaintiff    refrained   from   making    any    payments     and   sent   in

additional forms. Id. ¶ 21. Plaintiff alleges that Ocwen has a

policy to return payments of customers who are delinquent. Id.

¶ 22. This is, Plaintiff argues, contrary to West Virginia law

and increases the amount of borrower delinquencies. Id. On June

28, 2018, Ocwen told Plaintiff that it would not accept any

payments short of a full reinstatement if a loan is delinquent.

Id. ¶ 23.

                                    4
SIMPSON V. OCWEN                                                         2:19-CV-29

                      MEMORANDUM OPINION AND ORDER
                 DENYING MOTION TO REMAND [ECF NO. 14]

     Plaintiff         alleges     that        Ocwen         denied      plaintiff’s

application,     the   stated     reason      being   that     Plaintiff    was    not

permitted to modify his loan more than three times. Id. ¶ 24.

Plaintiff also cites facts concerning Ocwen’s failure to apply

payments    to     Plaintiff’s       account,          illegal        threats,    and

misrepresentations of amounts due.

     Plaintiff sent Ocwen several notices of its right to cure

its legal errors, advising Ocwen of its improper servicing and

requesting related documentation. Id. ¶¶ 50, 51. Ocwen did not

offer to cure or rectify its conduct, and it did not provide the

requested documentation. Id. ¶¶ 52, 53. Plaintiff argues that

Ocwen’s conduct was not consistent with commercially reasonable

business   practices,        as     set       forth     in     applicable        legal

requirements, binding consent orders, and other indications of

industry standards. Id. ¶ 54. Plaintiff argues that he has been

damaged.

     Plaintiff asserts the following causes of action:

           (I)         Misrepresentation, in violation of
                       section   46A-2-127  of  the   West
                       Virginia Code; 1




1 For this Count, Plaintiff seeks (a) civil penalties for each
violation, (b) reasonable attorney fees and costs, (c) actual
damages, and (d) such other relief as the Court deems equitable
and just.


                                          5
SIMPSON V. OCWEN                                                       2:19-CV-29

                        MEMORANDUM OPINION AND ORDER
                   DENYING MOTION TO REMAND [ECF NO. 14]

           (II)       Refusal   to   Apply   Payments,    in
                      violation of sections 46A-2-115 and
                      46A-2-128 of the West Virginia Code; 2

           (III)      Unconscionable Debt Collection, in
                      violation of section 46A-2-128 of the
                      West Virginia Code; 3

           (IV)       Fraud; 4 and

             (V)      Tortious Interference             with   Contract
                      (Servicer). 5

                                  IV.     DISCUSSION

     The Court finds that Defendants have demonstrated certainly

by a preponderance of the evidence and perhaps even more that

over $75,000 is at issue. Under section 46A-5-101(1) of the West

Virginia   Code,     if    a    creditor    or   debt   collector     violates     the

provisions    of    that       chapter,    the   consumer      has   the   right    to

recover a penalty of $1,000 per violation. Plaintiff alleged in


2 For this Count, Plaintiff seeks (a) civil penalties for each
violation, (b) reasonable attorney fees and costs, (c) actual
damages, and (d) such other relief as the Court deems equitable
and just.
3 For this Count, Plaintiff seeks (a) civil penalties for each

violation, (b) reasonable attorney fees and costs, (c) actual
damages, and (d) such other relief as the Court deems equitable
and just.
4  For this Count, Plaintiff seeks (a) actual damages, (b)
punitive damages, (c) reasonable attorney’s fees and costs of
this litigation, and (d) such other relief as the Court deems
equitable and just.
5  For this Count, Plaintiff seeks (a) actual damages, (b)
punitive damages and reasonable attorney fees and the costs of
this litigation, and (c) such other relief as this Court deems
equitable and just.


                                            6
SIMPSON V. OCWEN                                                                 2:19-CV-29

                        MEMORANDUM OPINION AND ORDER
                   DENYING MOTION TO REMAND [ECF NO. 14]

his Complaint that Ocwen does not have the authority to service

the loan. See Compl., ECF No. 1-1, at ¶ 8. Under this theory,

Ocwen   would      have      been     “misrepresenting           the        ownership      and

authority to service the account,” in violation of section 46A-

2-127 of the West Virginia Code. Every attempted collection by

Ocwen would be a violation of the West Virginia Consumer Credit

and Protection Act (“WVCCPA”) and potentially create $1,000.00

in   statutory     damages.        Adjusted      for       inflation,    each      attempted

collection     would        be     valued,      for    purposes        of     damages,      at

$1,080.69. As Ocwen points out, there were 72 monthly billing

statements 6    from       March    2013   to    April       2019,   which       creates    an

amount in controversy of at least $72,000 — and $77,809.68 when

adjusted     for      inflation.       Plaintiff           alleges      other      statutory

violations      as     well:       placement          of     payments       in     “suspense

account[s],”         and     “send[ing]         Plaintiff       correspondence           that




6 In his Motion for Remand, Plaintiff argued that Defendants had
failed to produce evidence of these billing statements. See ECF
No. 20 at 9 (writing that Defendants “do not include the dates
of these statements or any record that would establish the
accuracy of this number, nor do Defendants provide any evidence
that establishes why each of these monthly billing statements
would be alleged as violations of the WVCCP by Plaintiff”).
Ocwen attached the billing statements to its Response. As
discussed above, the Court may consider the entire record in
determining the amount in controversy. See Elliott, 2014 WL
4187691, at *2.


                                             7
SIMPSON V. OCWEN                                                                2:19-CV-29

                      MEMORANDUM OPINION AND ORDER
                 DENYING MOTION TO REMAND [ECF NO. 14]

misrepresents the amounts that Plaintiff[] owes to Defendant.”

Compl., ECF No. 1-1, at ¶ 34.

      Plaintiff’s       claim       for    Fraud      at     Count    IV    and    Tortious

Interference at Count V and his pursuit of punitive damages for

each warrants additional discussion. “A good faith claim for

punitive damages may augment compensatory damages in determining

the amount in controversy unless it can be said to a legal

certainty that plaintiff cannot recover punitive damages in the

action.” Hicks v. Herbert, 122 F. Supp. 2d 699, 701 (S.D.W. Va.

2000) (citation omitted). West Virginia law permits recovery of

punitive      damages         where        clear       and     convincing          evidence

demonstrates “the defendant [acted] with actual malice toward

the     plaintiff       or    a     conscious,         reckless        and        outrageous

indifference to the health, safety and welfare of others.” W.

Va. Code § 55-7-29(a). The West Virginia Legislature has limited

the recovery of punitive damage awards within the state – “[t]he

amount of punitive damages that may be awarded in a civil action

may     not   exceed    the       greater        of   four    times       the   amount   of

compensatory     damages       or    $500,000,        whichever      is    greater.”     Id.

Despite these caps, a request for punitive damages certainly

looms large in assessing whether the jurisdictional amount in

controversy     is     satisfied.         “[A]    request     for    punitive       damages,

where    properly      recoverable,        inevitably        inflates      a    plaintiff's

                                             8
SIMPSON V. OCWEN                                                           2:19-CV-29

                      MEMORANDUM OPINION AND ORDER
                 DENYING MOTION TO REMAND [ECF NO. 14]

potential recovery.” Bryant v. Wal-Mart Stores E., Inc., 117 F.

Supp. 2d 555, 556 (S.D.W. Va. 2000). Punitive damages are an

available element of recovery in actions for fraud. See, e.g.,

Kessell    v.   Leavitt,    511   S.E.2d       720     (W.   Va.   1998)    (affirming

award of punitive damages on fraud claim). West Virginia has

likewise    affirmed       punitive   damages          awards      for   tort   claims

alleging intentional interference with business relationships.

See, e.g., C.W. Dev., Inc. v. Structures, Inc. of W. Va., 408

S.E.2d    41,   45   (W.    Va.   1991).       Thus,    punitive     damages    appear

“properly recoverable” based on the allegations in the Complaint

and, therefore, must be considered at this stage.

     Defendants      also    point    to       a   prior     settlement     demand   in

support of its assertion the amount in controversy is satisfied

here. With leave of court, Defendants submitted, under seal, an

email from Plaintiff’s counsel outlining a settlement demand.

This Court has previously found settlement discussions germane

to the issue present here. See Gillis v. Bayview Loan Servicing,

LLC, No. 2:18-CV-57, 2018 WL 4183255 (N.D.W. Va. Aug. 15, 2018);

see also Grinell Mut. Reinsurance Co. v. Haight, 697 F.3d 582,

585 (7th Cir. 2012) (“Although settlement negotiations are not

admissible at trial pursuant to Federal Rule of Evidence 408 to

prove liability for or invalidity of the claim or its amount,



                                           9
SIMPSON V. OCWEN                                                      2:19-CV-29

                      MEMORANDUM OPINION AND ORDER
                 DENYING MOTION TO REMAND [ECF NO. 14]

they can be considered ‘to show the stakes’ when determining

whether the amount in controversy is met.”).

      Plaintiff, in his Motion to Remand, claims he does not seek

discharge of the loan in question. However, the very first term

demanded    in   Plaintiff’s     settlement     correspondence        was    “paying

off the balance of the loan.” ECF No. 40-1 at 7. The relevant

documents    demonstrating      the    monetary      value    of   that     proposed

settlement term were submitted under seal [ECF No. 4-1 at 9-12]

and   the    Court   will   not    repeat     them    here.     However,      it   is

abundantly clear that the value of “paying off the loan” is more

than sufficient to satisfy the amount in controversy here before

consideration of other terms of the settlement proposal or other

damages recoverable. The settlement demand went on to request

attorney     fees    incurred    to    date   (approximately        $36,000)       and

payment of cash to “cover” the tax consequences of satisfaction

of the loan [ECF No. 4-1 at 7]. Simply put, the “stakes” are

well in excess of the $75,000 threshold whether the possible

recovery     under    the   WVCCPA      or    the    settlement      proposal      is

considered.

      Taking into account the $77,809.68 in potential statutory

damages     discussed   above,    in    addition     to   the      numerous    other




                                        10
SIMPSON V. OCWEN                                                 2:19-CV-29

                      MEMORANDUM OPINION AND ORDER
                 DENYING MOTION TO REMAND [ECF NO. 14]

alleged statutory violations, the claim for attorney’s fees, 7 the

claim for actual damages, the claim for punitive damages, and

the sealed information at ECF No. 40-1 at 7, the record leaves

no doubt that over $75,000.00 is in dispute in this case. If

Plaintiff found federal jurisdiction so abhorrent, he could have

easily avoided it. A simple stipulation in the Complaint that he

was seeking less than and would not accept more than $75,000

would, of course, suffice. Plaintiff possibly could have filed a

post-removal     stipulation   “clarifying”   the     ambiguity     of   the

amount sought. See, e.g., Stanley v. Auto-Owners Ins. Co., No.

3:19-cv-02264-JMC, 2019 WL 5303726, at *2 (D.S.C. Oct. 21, 2019)

(noting   that    a   post-removal    clarification    of   an    ambiguous

complaint as opposed to a formal amendment may be considered in


7 Without estimating a specific amount, the Court finds that
attorney’s fees may be considered when determining the amount in
controversy. See Barnikowski v. NVR, INC., 307 F. App’x 730, 736
n.12 (4th Cir. 2009) (writing that when a “statute provides for
the recovery of attorneys’ fees as a substantive right, they are
properly includable in the amount in controversy estimate”).
Attorney fees are recoverable under the WVCCPA. See W. Va. Code
§ 46A-5-104 (“In any claim brought under this chapter applying
to illegal, fraudulent or unconscionable conduct or any
prohibited debt collection practice, the court may award all or
a portion of the costs of litigation, including reasonable
attorney fees, court costs and fees, to the consumer. On a
finding by the court that a claim brought under this chapter
applying to illegal, fraudulent or unconscionable conduct or any
prohibited debt collection practice was brought in bad faith and
for the purposes of harassment, the court may award to the
defendant reasonable attorney fees.”).


                                     11
SIMPSON V. OCWEN                                                          2:19-CV-29

                         MEMORANDUM OPINION AND ORDER
                    DENYING MOTION TO REMAND [ECF NO. 14]

assessing the amount in controversy only if the jurisdictional

question was unclear at the time of removal). He did neither.

Instead,      a    settlement       proposal    was   made      post-removal      which

clearly    satisfied      the   amount     in    controversy      even    though    the

Complaint     itself     left   little    question.       After    applying    common

sense   and       reviewing   the    entire     record,   the     Court   finds    that

Defendants have met their burden, and the Motion to Remand is

denied.

                                    V.   CONCLUSION

     For the reasons discussed above, the Motion to Remand is

DENIED [ECF No. 14].

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: March 9, 2020




                                                ____________________________
                                                THOMAS S. KLEEH
                                                UNITED STATES DISTRICT JUDGE




                                          12
